DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 11/07/2019.  Claims 1–4 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003/080035 to Onishi et al (citations directed to the translation provided by Applicant) in view of KR 2011/0026234 to Kim et al (citations directed to the translation provided by Applicant) or in the alternative, Onishi in view of Kim and JP 61-098523 (inventor name not listed; citations directed to the translation provided by Applicant).
Onishi discloses a method for operating a flue gas purification system equipped with a boiler which can burn oil fuel and coal fuel either in combination or switching therebetween (¶ 0001), a denitration equipment (5) having a reducing agent injector (4) and a catalytic reactor (52) (¶¶ 0004, 0021), an inlet flue to guide flue gas discharged from the boiler (1) to the denitration equipment (5) (¶ 0003; Fig. 1), an outlet flue to guide flue gas discharged from the 
Onishi fails to disclose burning oil fuel in the boiler which is in condition not yet suitable for coal combustion, or switching the oil fuel to coal fuel when the boiler is in condition suitable for coal combustion to burn the coal fuel in the boiler.  Kim teaches burning oil fuel in the boiler which is in condition not yet suitable for coal combustion (pg. 1), and switching the oil fuel to coal fuel when the boiler is in condition suitable for coal combustion to burn the coal fuel in the boiler (pgs. 1–2).  It would have been obvious to one of ordinary skill in the art to combine the combustion method of  because such a combination would have had the added benefit of Onishi with the oil start-up procedure of Kim because doing so would have provided a fast and efficient way to initiate the combustion process.
Onishi fails to explicitly disclose closing the bypass damper after switching the oil fuel to the coal fuel.  However, Onishi discloses that the bypass damper is switched once unburned content levels have dropped below a threshold level (¶¶ 0008–0009, 0013).  Kim, as discussed above, teaches using oil as a start-up fuel until the combustion chamber is hot enough to support the combustion of coal.  Because the combustion chamber is starting cold, it would be expected, by one of ordinary skill in the art, for the amount of unburned content to be above the threshold limit (meaning the bypass damper would be open) until the combustion temperature reached operating temperature (at which time the oil is switched to coal).  As such, the 
Alternatively, Onishi fails to explicitly disclose closing the bypass damper after switching the oil fuel to the coal fuel. JP 61-098523 teaches closing the bypass damper after a desired combustion chamber temperature is reached by using oil as a start-up fuel before burning coal (pgs. 1–2 & 4).  It would have been obvious to one of ordinary skill in the art to combine the combustion process of Onishi with the bypass damper operation of JP 61-098523 because such a combination would have had the added benefit ensuring the catalytic reactor was up to temperature before exposing the catalytic reactor to flue gases.
With regard to claim 2, Onishi fails to disclose the bypass damper is driven by a pneumatic actuator.  However, pneumatic actuators are old and well-known in the art as a means for operating a damper (other alternatives are manual or by electric motor).  As such, it would have been obvious to one of ordinary skill in the art to combine the bypass damper of Onishi with a pneumatic actuator known in the art because such a combination would have had the added benefit of automatically and/or remotely operating the bypass damper.
With regard to claim 3, Onishi further discloses the bypass damper (103) is an on-off control damper (¶¶ 0021, 0028).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2003/080035 to Onishi et al (citations directed to the translation provided by Applicant) in view of KR 2011/0026234 to Kim et al (citations directed to the translation provided by Applicant), as applied to claim 1 above, and further in view of US 4,820,492 to Wada et al or in the alternative, Onishi in view of Kim and JP 61-098523 (inventor name not listed; citations directed to the translation provided by Applicant), as applied to claim 1 above, and further in view of Wada.
Onishi fails to disclose a proportion of the flue gas dividedly flowing to the denitration equipment and the bypass flue is 5:95 to 40:60.  Wada teaches a proportion of the flue gas .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 14, 2021